

115 S2766 IS: Protecting Our Military Installations from Recurrent Floods Act of 2018
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2766IN THE SENATE OF THE UNITED STATESApril 26, 2018Mr. Schatz (for himself, Mr. Moran, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require congressional notification related to current and future planning and construction of
			 federally funded military construction projects located within 100-year
			 floodplains. 
	
 1.Short titleThis Act may be cited as the Protecting Our Military Installations from Recurrent Floods Act of 2018.
		2.Flood risk disclosure for military construction
 (a)In generalThe Secretary of Defense shall modify Department of Defense Form 1391 to require, with respect to any proposed major or minor military construction project requiring congressional notification or approval, disclosure whether a proposed project will be sited within or partially within a 100-year floodplain, according to the most recent available Federal Emergency Management Agency flood hazard data.
 (b)Delineation of floodplainTo the extent that Federal Emergency Management Agency flood hazard data are not available for a proposed major or minor military construction site, the Secretary concerned shall establish a process for delineating the 100-year floodplain using risk analysis that is consistent with the standards used to inform Federal flood risk assessments.
 (c)Reporting requirementsFor proposed projects that are to be sited within or partially within a 100-year floodplain, the Secretary concerned shall submit to the congressional defense committees a report with the following:
 (1)An assessment of flood vulnerability for the proposed project. (2)Any information concerning alternative construction sites that were considered, and an explanation of why those sites do not satisfy mission requirements.
 (3)A description of planned flood mitigation measures. (d)Minimum flood mitigation requirementsWhen mitigating the flood risk of a major or minor military construction project within or partially within the 100-year floodplain, the Secretary concerned shall require any mitigation plan to assume an additional—
 (1)2 feet above the base flood elevation for non-mission critical buildings, as determined by the Secretary; and
 (2)3 feet above the base flood elevation for mission-critical buildings, as determined by the Secretary.
 (e)DefinitionsIn this section, the terms congressional defense committees and Secretary concerned have the meaning given the terms in section 101(a) of title 10, United States Code.